Citation Nr: 0839937	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an earlier effective date than November 1, 
2004 for the grant of non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This appeal arises from September 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for PTSD is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for VA non-service connected 
pension benefits which was received on January 14, 1999.  

2.  The veteran last worked on March 7, 2002.  

3.  The Social Security Administration found the veteran was 
entitled to a period of disability whose onset date was March 
7, 2002.  


CONCLUSION OF LAW

The criteria for an earlier effective date of March 7, 2002 
for VA non-service connected pension benefits have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400, 
3.401(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants the benefit sought, there is no 
necessity for addressing the degree to which the veteran was 
provided proper notice and assistance with his claim.  

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose whichever is the later.  38 C.F.R. § 3.400 
(2007).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400 (b)(2007).  

VA pension benefits to veterans of a period of war because of 
non-service connected disability are payable if the veteran 
meets the net worth requirement and does not have an annual 
income in excess of the applicable maximum annual pension, 
and is rated permanently and totally disabled from non-
service connected disabilities not due to the veteran's own 
willful misconduct.  38 C.F.R. § 3.3 (2007).  

A veteran is considered permanently and totally disabled if 
the veteran is disabled, as determined by the Commissioner of 
Social Security for purposes of any benefits administered by 
the Commissioner.  38 C.F.R. § 3.3 (2007).  

A review of the claims folder indicates the veteran filled 
out and submitted a VA Form 21-525, Veteran's Application for 
Compensation or Pension, which was received on January 14, 
1999.  The portion of the form for those claiming pension 
benefits was filled out.  The RO did not adjudicate the 
veteran's claim until April 2005, and found him entitled to 
pension benefits effective November 1, 2004 the first day of 
the month after the date of receipt of a VA Form 21-0516-1, 
(Improved Pension Eligibility Verification Report), which was 
construed as a claim.  

As it happens, however, a February 2005 decision by an 
Administrative Law Judge, found the veteran was eligible for 
a period of disability beginning on March 7, 2002, for Social 
Security Administration purposes.  

The regulations provide that the effective date of pension is 
the later of the date of receipt of the claim or the date 
entitlement arose.  In this case, the veteran is considered 
disabled for pension purposes based on the decision of the 
Social Security Administration.  See 38 C.F.R. § 3.3 (2007).  
The date on which he was found entitled to a period of 
disability was March 7, 2002.  The veteran had a pending 
(since 1999) claim for pension on that date.  The evidence 
demonstrates the veteran was permanently and totally disabled 
and therefore entitled to pension on March 7, 2002.  Even 
though the date of his claim for pension was January 14, 
1999, the effective date for pension may not be assigned 
prior to the date entitlement arose, March 7, 2002.  
Therefore, the evidence supports the assignment of an earlier 
effective date of March 7, 2002 for the grant of VA non-
service connected pension.  


ORDER

Subject to the criteria governing the payment of monetary 
benefits, an earlier effective date of March 7, 2002 for 
entitlement to non-service connected VA pension benefits is 
granted.  


REMAND

The veteran is seeking service connection for PTSD.  Attempts 
to corroborate his stressors should be undertaken as detailed 
below.  Likewise, there is apparently a difference of opinion 
among VA examiners as to whether the veteran's psychiatric 
symptoms meet the criteria for diagnosing PTSD.  For that 
reason the additional evaluations should be conducted to 
determine if the veteran has PTSD based on a verified 
stressor in service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appropriate 
entity to attempt to verify whether a 
medic assigned to B Troop, 3rd Recon 
Squadron, 14th Armored Cavalry was killed 
in a vehicle accident in Germany in 
either December 1966 or December 1967; 
and whether a range safety officer 
assigned to 3rd Recon Squadron, 14th 
Armored Cavalry in Germany was killed on 
a tank firing range accident in September 
1967.  

2.  After the foregoing development has 
been accomplished, the veteran should be 
scheduled for a VA examination, the 
purpose of which is to ascertain whether 
he satisfies the criteria for a diagnosis 
of PTSD based on any verified stressors.  
The claims folder should be made 
available in conjunction with the 
examination, and in addition to any 
stressors as may be verified as a result 
of action taken in paragraph numbered (1) 
above, the examiner should be made aware 
that the following claimed stressors were 
verified:

a.)	although the veteran was not 
responsible for the incident, a friend 
of his from his unit sustained a non-
fatal crushing pelvic injury when 
caught between the turret and 
periscope of a tank in Germany in 
1966, and 
b.)	a tank in which the veteran was 
riding/driving destroyed an unoccupied 
wooden wagon owned by a civilian in 
Germany in 1967, and no one was hurt.

Any medical conclusions by the examiner 
as to the presence or absence of PTSD 
that is inconsistent with any such 
conclusions already of record, should be 
reconciled/explained to the extent 
possible 

3.  Thereafter, the claim should be re-
adjudicated. If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


